UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6957


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CASSANOVA DYSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:09-cr-00021-FPS-JES-6; 5:11-cv-
00017-FPS-JES)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Cassanova Dyson, Appellant Pro Se.   John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Cassanova Dyson seeks to appeal the district

court’s    order    accepting     the    recommendation                of    the   magistrate

judge and denying relief on Dyson’s 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.       The    order      is    not        appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)           (2006).               A        certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this      standard            by     demonstrating          that

reasonable       jurists      would     find      that       the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on    procedural         grounds,          the       prisoner       must

demonstrate      both    that    the    dispositive              procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            Dyson       has   failed    to       address         the     district     court’s

reasons    for      denying     his     motion         in        his    informal      brief. *


     *
       The sole issue raised on appeal is a claim for relief
under Alleyne v. United States, __ U.S. __, 133 S. Ct. 2151
(2013) (holding that any fact that increases the statutory
(Continued)
                                             2
Therefore, Dyson has forfeited appellate review of the district

court’s rulings.     See 4th Cir. R. 34(b).        Accordingly, we deny a

certificate   of    appealability     and   dismiss       the   appeal.      We

dispense   with     oral   argument   because      the    facts   and     legal

contentions   are   adequately   presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                    DISMISSED




mandatory minimum is an element of the offense and must be
submitted to the jury and found beyond a reasonable doubt).
Alleyne is inapposite here, though, because the court did not
make a factual determination that increased Dyson’s statutory
mandatory minimum.



                                      3